Exhibit 10.6

 

 

 

AMENDED AND RESTATED

OPERATING AGREEMENT

OF

BROADSTONE NET LEASE, LLC

THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, NOR APPROVED OR DISAPPROVED BY THE UNITED STATES SECURITIES
AND EXCHANGE COMMISSION NOR BY THE SECURITIES REGULATORY AUTHORITY OF ANY STATE,
NOR HAS ANY COMMISSION OR AUTHORITY PASSED UPON OR ENDORSED THE MERITS OF ANY
OFFERING OF INTERESTS IN BROADSTONE NET LEASE, LLC OR THE ACCURACY OR ADEQUACY
OF ANY DISCLOSURE MADE IN CONNECTION THEREWITH. ANY REPRESENTATION TO THE
CONTRARY IS A CRIMINAL OFFENSE. ANY INTERESTS ISSUED HEREUNDER MAY NOT BE RESOLD
WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND
APPLICABLE STATE SECURITIES LAWS OR EXEMPTION THEREFROM.

Dated December 31, 2007

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page No.   ARTICLE I DEFINED TERMS      1     1.1   Defined Terms     
1     1.2   Accounting Terms and Determinations      8     1.3   Interpretation
     8     1.4   Managing Member Standard of Care      9   ARTICLE II
ORGANIZATIONAL AND GENERAL MATTERS      9     2.1   Name      9     2.2  
Purpose      9     2.3   Powers      9     2.4   Principal Office      10    
2.5   Term      10     2.6   Required Filings      10     2.7   Nature of
Membership Units; Title to Operating Company Assets      10     2.8   No
Partnership Intended for Non-Tax Purposes      10   ARTICLE III CAPITALIZATION
     10     3.1   Capital Contributions      10     3.2   Issuances of
Additional Membership Units      11   ARTICLE IV MANAGEMENT      12     4.1  
Management by the Managing Member      12     4.2   Expenses      15     4.3  
Third Party Reliance      15     4.4   Designation of Tax Matters Member      15
    4.5   Competitive Interests      16     4.6   Other Activities      16    
4.7   Investment Opportunities      16     4.8   Conflicts of Interest      16  
  4.9   Limitation of Liability      16     4.10   Indemnification of Managing
Member and Related Persons      17     4.11   Fiscal Year      18     4.12  
Books and Records      18     4.13   Independent Auditors      19     4.14  
Annual Financial Statements      19     4.15   Tax Information      19     4.16
  Bank Accounts      19   ARTICLE V MEMBER VOTING AND MEETINGS      19     5.1  
Voting Rights      19     5.2   Annual Meeting      19     5.3   Special
Meetings      20     5.4   Notice of Member Meetings      20          5.5  
Quorum      20  

 

(i)



--------------------------------------------------------------------------------

  5.6   Voting      20     5.7   Proxies      20     5.8   Written Consents     
20     5.9   Conduct of Meetings      21   ARTICLE VI CAPITAL ACCOUNTS;
ALLOCATIONS      21     6.1   Capital Accounts      21     6.2   Allocations to
Capital Accounts      21     6.3   Tax Allocations      24     6.4  
Determinations by Managing Member      25   ARTICLE VII DISTRIBUTIONS      25  
  7.1   Distributions      25     7.2   Restrictions on Distributions      26  
  7.3   Record Holders      26     7.4   Distribution Reinvestment      26    
7.5   Final Distribution      26   ARTICLE VIII CONVERSION RIGHTS; ASSIGNMENT OF
INTERESTS      26     8.1   Conversion Rights      26     8.2   Withdrawals and
Assignments by Members      28     8.3   Sale of Membership Units; Applicable
Law Withdrawal      30   ARTICLE IX DISSOLUTION OF THE COMPANY      31     9.1  
Dissolution of Operating Company      31     9.2   Winding Up of Operating
Company Affairs and Distribution of Assets      32     9.3   Distributions Upon
Dissolution and Liquidation      32   ARTICLE X MISCELLANEOUS PROVISIONS      32
         10.1   Notices      32     10.2   Application of New York Law      32  
  10.3   Consent To Jurisdiction      33     10.4   Waiver of Trial by Jury     
33     10.5   Amendments to Agreement      33     10.6   Severability      34  
  10.7   Successors      34     10.8   Entire Agreement      34     10.9   Power
of Attorney      34     10.10       Waiver of Action for Partition      35    
10.11       Number and Gender      35     10.12       Counsel      35     10.13
      Survival      35     10.14       Ownership and Use of Name      35  

 

(ii)



--------------------------------------------------------------------------------

AMENDED AND RESTATED

OPERATING AGREEMENT

OF

BROADSTONE NET LEASE, LLC

THIS AMENDED AND RESTATED OPERATING AGREEMENT is effective December 31, 2007, by
and among BROADSTONE NET LEASE, LLC (the “Operating Company”), Knollwood
Ventures, Inc., Box Tree Assets, LLC, Broadstone Ventures, LLC and Nelson
Leenhouts (collectively, the “Original Members”), Broadstone Net Lease, Inc.
(the “Managing Member”) and such other Additional Members (as hereinafter
defined) as may be added pursuant to the terms hereof.

R E C I T A L S :

WHEREAS, the Original Members previously formed the Operating Company as a
limited liability company under the New York Limited Liability Company Law (the
“LLC Law”);

WHEREAS, the Operating Company and certain of the Original Members entered into
an Operating Agreement dated August 8, 2006, as amended (the “Original Operating
Agreement”), which sets forth the agreements among the Operating Company and the
Original Members with respect to the Operating Company;

WHEREAS, the Managing Member is conducting a private offing of its common stock
(“Offering”), the proceeds of which are to be used to make capital contributions
in the Operating Company;

WHEREAS, the Original Members desire to admit the Managing Member as the sole
managing member of the Operating Company contemporaneously with the initial
closing of the Offering; and

WHEREAS, the Operating Company and the Original Members desire to amend and
restate the Original Operating Agreement to effectuate the same on the terms and
conditions herein.

NOW, THEREFORE, in consideration of the premises and mutual promises and
undertakings of the parties hereto, and intending to be legally bound hereby,
the parties agree to amend and restate the Original Operating Agreement in its
entirety as follows:

ARTICLE I

DEFINED TERMS

1.1    Defined Terms. The defined terms used in this Agreement has the meanings
specified below:

“Additional Member” means Persons: (a) admitted to the Operating Company as an
additional Member, or (b) an existing Member who increases the amount of its
Capital Contributions.



--------------------------------------------------------------------------------

“Adjusted Capital Account Deficit” means with respect to any Member or Assignee,
the deficit balance, if any, in such Person’s Capital Account as of the end of
the relevant fiscal year, after giving effect to the following adjustments:

(a)      Credit to such Capital Account any amounts which such Person is deemed
to be obligated to restore pursuant to the penultimate sentences of Treasury
Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5) after taking into account
changes during such year in the Operating Company “minimum gain” (as defined in
Treasury Regulations Section 1.704-2(b)(2) and (d)) and Member “minimum gain”;
and

(b)      Debit to such Capital Account the items described in Sections
1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), and 1.704-1(b)(2)(ii)(d)(6) of
the Treasury Regulations.

The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Section 1.704-1(b)(2)(ii)(d) of the Treasury
Regulations and shall be interpreted consistently therewith. No Member shall
have any obligation to pay any additional Capital Contribution to make up any
Adjusted Capital Account Deficit.

“Affiliate” means a Person who is (i) in the case of an individual, any
immediate family member of such Person, (ii) any officer, director, trustee,
partner, manager, employee or holder of ten percent (10%) or more of any class
of the voting securities of or equity interest in such Person; (iii) any
corporation, partnership, limited liability company, trust or other entity
controlling, controlled by or under common control with such Person; or (iv) any
officer, director, trustee, partner, manager, employee or holder of ten percent
(10%) or more of the outstanding voting securities of any corporation,
partnership, limited liability company, trust or other entity controlling,
controlled by or under common control with such Person. For purposes of this
definition, the term “controls,” “is controlled by,” or “is under common control
with” shall mean the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of an entity, whether through
the ownership of voting rights, by contract or otherwise.

“Agreement” means this Amended and Restated Operating Agreement as amended,
modified, supplemented or restated from time to time, as the context requires.

“Applicable Law” means any applicable law, regulation, ruling, order or
directive, or license, permit or other similar approval of any Governmental
Authority, now or hereafter in effect, to which a Member (or any of its
Affiliates) is or may be subject.

“Articles of Organization” has the meaning set forth in Section 2.5(a).

“Asset Management Agreement” has the meaning set forth in Section 4.1(c).

“Asset Manager” means Broadstone Asset Management, LLC.

“Assignee” means a Person who acquired a Membership Unit, but who is not a
Substitute Member.

 

-2-



--------------------------------------------------------------------------------

“Assignment” has the meaning set forth in Section 8.1(b).

“Book Value” means with respect to any Operating Company asset, the asset’s
adjusted basis for federal income tax purposes except: (a) the initial Book
Value of Non-Cash Assets contributed to the Operating Company as of the date of
their contribution shall be their respective fair market value (net of
liabilities secured by such assets that the Operating Company is considered to
assume or take subject to under Section 752 of the Code) as determined by the
Managing Member; and (b) the Book Values of all Operating Company assets shall
be adjusted to equal their respective fair market values (as determined by the
Managing Member), in accordance with the rules set forth in
Section 1.704-1(b)(2)(iv)(f) of the Treasury Regulations, except as otherwise
provided herein, immediately prior to: (i) the date of the acquisition of any
new or additional Membership Unit by any Additional Member in exchange for more
than a de minimis Capital Contribution; (ii) the date of the actual distribution
of more than a de minimis amount of Operating Company property (other than a pro
rata distribution) to a Member; (iii) the date of the grant of a Membership Unit
to a Member as consideration for the provision of services to or for the benefit
of the Operating Company by an Additional Member acting in, or in anticipation
of acting in, a Managing Member capacity, or (iv) the date of the actual
liquidation of the Operating Company within the meaning of
Section 1.704-1(b)(2)(ii)(g) of the Treasury Regulations; provided that
adjustments pursuant to the foregoing shall be made only if the Managing Member
determines in its sole discretion that such adjustments are necessary or
appropriate to reflect the relative economic interests of the Members. The Book
Value of any Operating Company asset distributed to any Member shall be adjusted
immediately prior to such distribution to equal its fair market value, as
determined by the Managing Member. The Book Value of any Operating Company asset
shall be adjusted to reflect any write down.

“Business Day” means any day excluding a Saturday, a Sunday and any other day on
which banks are required or authorized to close in New York.

“Capital Account” means with respect to any Member or Assignee, the Capital
Account maintained for such Person in accordance with Treasury Regulation
Section 1.704-1(b) and shall be interpreted and applied in a manner consistent
with such Regulations.

“Capital Contribution” means the cash and other property (at its fair market
value, as determined by the Managing Member) contributed to the capital of the
Operating Company pursuant to Article III.

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder (sometimes referred to as the “Treasury Regulations”) or
corresponding provisions of subsequent revenue laws.

“Common Stock” means the shares of common stock, $0.001 par value per share, of
the Managing Member.

“Conversion Right” has the meaning set forth in Section 8.1 hereof.

“Corporation” means Broadstone Net Lease, Inc., a Maryland corporation.

 

-3-



--------------------------------------------------------------------------------

“Depreciation” means, for each fiscal year or other period, an amount equal to
the depreciation, amortization, or other cost recovery deduction allowable under
the Code with respect to an asset for such year or other period, using any
reasonable method selected by the Managing Member.

“Determined Share Value” has the meaning set forth in the Articles of
Incorporation of the Managing Member.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Event of Termination” has the meaning set forth in Section 9.1.

“Exculpated Person” means any of (a) the Managing Member, its Affiliates
(including the Asset Manager and the Property Manager) and Related Persons, or
any manager, officer, shareholder, director, member, employee, representative or
agent of the Managing Member or its Affiliates and (b) any Portfolio Entity or
any director, manger officer, shareholder, partner, member, employee, trustee,
representative or agent of any Portfolio Entity.

“Governmental Authority” means any federal, state or local governmental entity,
authority or agency, court, tribunal, regulatory commission or other body,
whether legislative, judicial or executive (or combination or permutation
thereof) having jurisdiction as to the matter in question.

“Income” and “Loss” means, for each fiscal year or other period, an amount equal
to the Operating Company’s taxable income or loss for such year or period,
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss or deduction required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:

(a)      Any income of the Operating Company that is exempt from federal income
tax and not otherwise taken into account in computing Income or Loss pursuant to
this definition of “Income” and “Loss” shall be taken into account as income;

(b)      Any expenditures of the Operating Company described in Code
Section 705(a)(2)(B) or treated as Code Section 705(a)(2)(B) expenditures
pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise
taken into account in computing Income and Loss pursuant to this definition of
“Income” and “Loss” shall be taken into account as an expenditure;

(c)      In the event the Book Value of any Operating Company asset is adjusted
pursuant to the definition of “Book Value” as defined in Article I, the amount
of such adjustment shall be taken into account as gain or loss from the
disposition of such asset for purposes of computing Income and Loss;

(d)      Gain or loss resulting from any disposition of Operating Company assets
with respect to which gain or loss is recognized for federal income tax purposes
shall be

 

-4-



--------------------------------------------------------------------------------

computed by reference to the Book Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Book Value; and

(e)      In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such fiscal year or other period;

provided, however, any items which are specially allocated pursuant to Sections
6.2(b) and 6.2(c) hereof shall not be taken into account in computing Income or
Loss pursuant to this Section.

“Independent Directors Committee” means the committee so designated in the
Articles of Incorporation of the Managing Member, as amended from time to time.

“Investment Operating Company Act” means the Investment Operating Company Act of
1940, as the same may be hereafter amended from time to time.

“Investment Guidelines” means the investment objectives and policies of the
Operating Company and the Corporation set forth on Exhibit A to the Asset
Management Agreement attached hereto, as they may be amended or modified from
time to time by the Independent Directors Committee.

“Liquidation” means (a) when used with reference to the Operating Company, the
earlier of (i) the date upon which the Operating Company is terminated under
Section 708(b)(1) of the Code, or (ii) the date upon which the Operating Company
ceases to be a going concern, and (b) when used with reference to any Member,
the earlier of (i) the date upon which there is a Liquidation of the Operating
Company or (ii) the date upon which such Member’s entire Membership Unit in the
Operating Company is terminated other than by transfer, assignment or other
disposition to a Person other than the Operating Company.

“LLC Law” has the meaning set forth in the recitals to this Agreement.

“Managing Member” means Broadstone Net Lease, Inc., a Maryland corporation, and
any successor thereto.

“Managing Member Group Members” means the Managing Member, Broadstone Ventures,
LLC, Knollwood Ventures, Inc., Box Tree Assets LLC, and their respective
assignees and successors in interest.

“Material Adverse Effect” means (a) a violation of a statute, rule or regulation
of any Governmental Authority that is reasonably likely to have a material
adverse effect on the Properties or other assets owned by the Operating Company,
or on the Operating Company, the Managing Member, any Member, or any of their
respective Affiliates, in each case taken as a whole, (b) an occurrence that is
reasonably likely to subject a Property or any other asset owned by the
Operating Company, the Operating Company, the Managing Member, any other Member
or any of their respective Affiliates to any material regulatory requirement to
which it would not otherwise be subject, or which is reasonably likely to
materially increase any such regulatory requirement beyond what it would
otherwise have been, (c) an occurrence that is reasonably

 

-5-



--------------------------------------------------------------------------------

likely to subject any Member to any tax under Section 897 of the Code, or (d) an
occurrence that is reasonably likely to cause the Operating Company to be taxed
as a corporation.

“Members” means the Managing Member, the Original Members, and all of the
Additional Members. The names and addresses of all Members are set forth on
Exhibit A, which shall be amended from time to time as provided herein.

“Membership Unit” means a fractional, undivided share of the membership
interests of all Members. The number of Membership Units existing on the date
hereof through December 31, 2009 shall equal the aggregate amount of the paid-in
Capital Contributions of all of the Members divided by $50.00. Thereafter,
additional Capital Contributions shall be divided into Membership Units at a
rate equal to one Membership Unit for each Capital Contribution equal to the
then current Determined Share Value.

“Member Non-Recourse Deductions” has the meaning set forth in Sections
1.704-2(i)(1) and 1.704-2(i)(2) of the Treasury Regulations.

“Non-Managing Member” means any Person named as a member other than the Managing
Member on Exhibit A, as such exhibit may be amended from time to time.

“New Shares” has the meaning set forth in Section 3.2(c).

“Non-Cash Asset” means an asset excluding cash or a cash equivalent.

“Non-Recourse Deductions” has the meaning set forth in Section 1.704-2(b)(1) of
the Treasury Regulations.

“Operating Company” has the meaning set forth in the preamble to this Agreement.

“Original Members” has the meaning set forth in the preamble to this Agreement
and includes Broadstone Ventures, LLC, Knollwood Ventures, Inc., Box Tree Assets
LLC and Nelson Leenhouts.

“Original Operating Agreement” has the meaning set forth in the recitals to this
Agreement.

“Percentage Interest” means with respect to any Member, the percentage
determined by dividing the number of Membership Units held by such Member by the
aggregate number of Membership Units of all the Members as of the date of
determination, subject to appropriate adjustments if any Preferred Units are
authorized and outstanding.

“Person” means an individual or any entity, including, but not limited to, a
corporation, Operating Company, juridical entity, voluntary association, joint
venture, trust, estate, unincorporated organization, statutory body or a
government or any agency, instrumentality, authority or political subdivision
thereof.

 

-6-



--------------------------------------------------------------------------------

“Plan Asset Regulation” means the regulations promulgated by the United States
Department of Labor in Title 29, Code of Federal Regulations, Part 2510,
Section 101.3, and any successor regulations thereto.

“Preferred Units” has the meaning set forth in Section 3.2(c).

“Prime Rate” means the rate of interest per annum published from time to time in
the Wall Street Journal as the prime rate.

“Private Placement Memorandum” means the Private Placement Memorandum, dated
October 22, 2007, as amended, supplemented and/or restated from time to time,
pursuant to which shares of common stock are offered for sale by the Managing
Member.

“Property” or “Properties” means each parcel of real property in which the
Operating Company acquires ownership of (a) the fee or leasehold interest, or
(b) an indirect fee or leasehold interest through an interest in any Portfolio
Entity.

“Property Management Agreement” has the meaning set forth in Section 4.1(d).

“Property Manager” means Broadstone Real Estate, LLC, a New York limited
liability company.

“Related Persons” means Norman Leenhouts and his spouse, Amy L. Tait and
Robert C. Tait and their respective children and grandchildren and any Person
who is an Affiliate of each such Person, which includes each Person included in
the Managing Member Group Members.

“Reserves” means such reserves established by the Managing Member, or the Asset
Manager, which it reasonably determines in its sole discretion to be necessary
or desirable to provide for working capital of the Operating Company and to
satisfy any contingent liabilities of the Operating Company hereof.

“REIT” means a real estate investment trust as defined in Section 856 of the
Code or any successor provision.

“REIT Entities” has the meaning set forth in Section 10.2.

“REIT Requirements” means all actions or omissions as may be necessary
(including making appropriate distributions from time to time) for the Managing
Member to maintain its status as a real estate investment trust within the
meaning of Section 856 et seq. of the Code, as such provisions may be amended
from time to time, or the corresponding provisions of succeeding law.

“Securities Act” means the Securities Act of 1933, as the same may be hereafter
amended from time to time.

“Shares” means the shares of common stock of the Managing Member.

 

-7-



--------------------------------------------------------------------------------

“Special Purpose Entity” means any Person in which the Operating Company owns a
direct or indirect controlling equity interest.

“Subsequent Closing” means the admission to the Operating Company of an
Additional Member occurring after December 31, 2007.

“Subscription Agreement” means an agreement for subscription to purchase for
cash or property interests in the Operating Company which shall be substantively
identical to the form of Subscription Agreement then used by the Managing Member
in connection with any offering of its Shares.

“Substitute Member” means a Person admitted as a Member pursuant to
Section 8.1(c) as the successor to a Member.

“Tax Exempt Member” means a Member which is exempt from federal income taxation
under Section 501 of the Code.

“Temporary Investments” means Operating Company assets which are invested in
bank accounts, money market funds, marketable obligations issued or guaranteed
by the United States Government or any political subdivision thereof,
certificates of deposit, bankers’ acceptances and other similar liquid
investments, provided, however, Temporary Investments shall not include
investments in Portfolio Entities.

“Third Party” or “Third Parties” means a Person or Persons who is or are neither
a Member nor an Affiliate of a Member.

1.2      Accounting Terms and Determinations. All accounting terms used in this
Agreement and not otherwise defined has the meaning accorded to them in
accordance with the tax accounting rules applied in the preparation of the
Operating Company’s tax returns and, except as expressly provided herein, all
accounting determinations shall be made in accordance with such rules,
consistently applied.

1.3      Interpretation.

(a)      Exhibits and Sections. References to an “Exhibit” are, unless otherwise
specified, to an Exhibit attached to this Agreement and references to a
“section” or a “subsection” are, unless otherwise specified, to a section or a
subsection of this Agreement.

(b)      Construction. Wherever from the context it appears appropriate, each
term stated in either the singular or the plural shall include the singular and
the plural, and pronouns stated in the masculine, the feminine or neuter gender
shall include the masculine, the feminine and the neuter. The words “hereof”,
“herein”, “hereto” and “hereunder” and words of similar import, when used in
this Agreement, shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. The terms “dollars” and “$” shall mean
United States of America dollars. Whenever the term “including” is used in this
Agreement it shall be deemed to mean “including, but not limited to” or
“including, without limitation.”

 

-8-



--------------------------------------------------------------------------------

(c)      Captions. Captions contained in this Agreement are inserted only as a
matter of convenience and in no way define, limit or extend or otherwise affect
the scope or intent of this Agreement or any provision hereof.

1.4      Managing Member Standard of Care. Whenever in this Agreement the
Managing Member is permitted or required to make a decision: (a) in its
“discretion” or under a grant of similar authority or latitude, the Managing
Member shall be entitled to consider such interests and factors as it desires,
including its own interests, and shall have no duty or obligation to give any
consideration to any interest of or factors affecting the Operating Company or
any other Person, or (b) in its “good faith,” the Managing Member shall act with
the care of a prudent person acting in the conduct of such person’s own affairs,
or (c) under another express standard, the Managing Member shall act under such
express standard; and, in each case, shall not be subject to any other or
different standard imposed by this Agreement or other Applicable Law.

ARTICLE II

ORGANIZATIONAL AND GENERAL MATTERS

2.1      Name. The name of the Operating Company shall continue to be Broadstone
Net Lease, LLC, provided, however, the Managing Member may select another name,
but it may not choose the name (or any derivative thereof) of any Member without
the prior written consent of such Member. All transactions of the Operating
Company, to the extent permitted by applicable law, shall be carried on and
completed in such name (it being agreed, however, that the Operating Company may
adopt assumed or fictitious names in certain jurisdictions to the extent
necessary or appropriate).

2.2      Purpose. The purpose and nature of the business to be conducted by the
Operating Company is: (a) to conduct any business that may be lawfully conducted
by a limited liability company organized pursuant to the LLC Law, provided,
however, that as long as the Managing Member has determined to continue to
qualify as a REIT, such business shall be limited to and conducted in such a
manner as to permit the Managing Member at all times to be classified as a REIT
for federal income tax purposes, unless the Managing Member ceases to qualify as
a REIT for reasons other than the conduct of the business of the Operating
Company; (b) to enter into any partnership, join venture or other similar
arrangement to engage in any of the foregoing or the ownership of interests in
any entity engage in any of the foregoing; and (c) to do anything necessary or
incidental to the foregoing which, in each case, is not in breach of this
Agreement.

2.3      Powers. The Operating Company is empowered to do any and all acts and
things necessary, appropriate, proper, advisable, incidental to or convenient
for the furtherance and accomplishment of the purposes and business described
herein and for the protection and benefit of the Operating Company including
full power and authority, directly or through its ownership interest in other
entities, including Special Purpose Entities, to enter into, perform and carry
out contracts of any kind, borrow money and issue evidences of indebtedness,
whether or not secured by mortgage, deed of trust, pledge or other lien,
acquire, own, manage, improve and develop real property, and lease, sell,
transfer and dispose of real property; provided, however, that as long as the
Managing Member has determined to continue to qualify as a REIT, the Operating
Company shall not take, or refrain from taking, any action which, in the
judgment of

 

-9-



--------------------------------------------------------------------------------

the Managing Member, in its sole and absolute discretion: (a) could adversely
affect the ability of the Managing Member to continue to qualify as a REIT;
(b) could subject Managing Member to any taxes under Section 857 or Section 4981
of the Code; or (c) could violate any law or regulation of any Governmental
Authority having jurisdiction over the Managing Member or its securities; unless
any such action or inaction under (a), (b) or (c) shall have been specifically
consented to by the Managing Member in writing.

2.4    Principal Office. The principal office of the Operating Company shall be
located at 140 Clinton Square, Rochester, New York 14604, or at such other place
as designated by the Managing Member. In addition, the Operating Company may
maintain such other offices as the Managing Member may deem advisable from time
to time.

2.5    Term.

(a)      The Operating Company commenced business as a limited liability company
on August 8, 2006, the date of the filing of the Operating Company’s Articles of
Organization (the “Articles of Organization”) by the Secretary of State of the
State of New York. The Members hereby agree to continue the Operating Company as
a limited liability company pursuant to the provisions of the LLC Law and all
other pertinent laws of the State of New York, for the purposes and upon the
terms and conditions hereinafter set forth. The Members agree that the rights
and liabilities of the Members shall be as provided in the LLC Law except as
otherwise expressly provided herein. Without limiting the foregoing, the Members
agree that this Agreement amends and restates the Original Operating Agreement
in its entirety.

(b)      The term of the Operating Company shall continue until dissolved
pursuant to the provisions of Article IX or as otherwise provided by law.

2.6      Required Filings. The Managing Member shall execute, file, record
and/or publish such certificates and documents as may be required by this
Agreement or by Applicable Law in connection with the formation and operation of
the Operating Company.

2.7      Nature of Membership Units; Title to Operating Company Assets.
Membership Units in the Operating Company shall be personal property for all
purposes. All property owned by the Operating Company, whether real or personal,
tangible or intangible, shall be deemed to be owned by the Operating Company as
an entity. No Member, individually, shall have ownership of such property.

2.8        No Partnership Intended for Non-Tax Purposes. The Members have formed
the Operating Company as a limited liability company under the LLC Law and do
not intend to form a partnership, corporation or other type of entity. The
Members do not intend to be partners to each other or partners as to any other
person, except for federal and state income tax purposes.

ARTICLE III

CAPITALIZATION

3.1      Capital Contributions.

 

-10-



--------------------------------------------------------------------------------

(a)      Initial Capital Contributions.

 

  (i)

At the time of the execution of this Agreement, the Members shall have made, or
simultaneously herewith shall make, the Capital Contributions set forth in
Exhibit A to this Agreement. The Members shall own Membership Units as set forth
on Exhibit A. The Membership Units shall be uncertificated.

 

  (ii)

Additional Members shall make initial Capital Contributions at the Subsequent
Closings at which they are admitted to the Operating Company as required by, and
in accordance with Section 3.2. The Managing Member shall revise Exhibit A
(x) as of each Subsequent Closing to add the names of Additional Members and
their respective Capital Contributions and number of Membership Units acquired
by such Additional Members, and (y) from time to time to reflect any transfer of
Membership Units or conversion of Membership Units into Shares in accordance
with this Agreement.

(b)      Additional Capital Contributions.

 

  (i)

No Member shall be assessed or be required to contribute additional funds or
other property to the Operating Company. Any additional funds or other property
required by the Operating Company, as determined by the Managing Member in its
sole discretion, may, at the option of the Managing Member and without an
obligation to do so (except as provided for in Section 3.1(b)(ii)), be
contributed by the Managing Member as additional Capital Contributions. If and
as the Managing Member or any other Member makes additional Capital
Contributions to the Operating Company, each such Member shall receive
additional Membership Units as provided for in Section 3.2.

 

  (ii)

The proceeds of any and all funds raised by or through the Managing Member
through the issuance of additional Shares of the Managing Member shall be
contributed to the Operating Company as additional Capital Contributions, and in
such event the Managing Member shall be issued additional Membership Units
pursuant to Section 3.2.

(c)      Liability of Members. Except as expressly required pursuant under the
LLC Law, the Members shall have no personal liability for the losses, debts,
claims, expenses, judgments, penalties or encumbrances of or against the
Operating Company or the properties.

3.2      Issuances of Additional Membership Units.

(a)      Issuance to Other Than the Managing Member. The Managing Member is
hereby authorized to cause the Operating Company to issue additional Membership
Units and Preferred Units for any Operating Company purpose at any time or from
time to time, to any

 

-11-



--------------------------------------------------------------------------------

Non-Managing Members or to other Persons for such consideration and on such
terms and conditions as shall be established by the Managing Member in its sole
and absolute discretion, all without the approval of any Non-Managing Members
except to the extent provided herein.

(b)      Issuance to the Managing Member – Common Stock. The Operating Company
shall from time to time issue to the Managing Member additional Membership Units
upon issuance of Shares equal to the number of Shares so issued provided the
Managing Member shall make a Capital Contribution to the Operating Company in an
amount equal to the: (1) proceeds raised in connection with the issuance of such
Shares of the Managing Member in the event such Shares are sold for cash or cash
equivalents, or (2) value of the property received in consideration for such
Shares, in the event such Shares are issued in consideration for other property.

(c)      Issuance of Preferred Units. The Managing Member is explicitly
authorized to issue preferred membership interests in the Operating Company
(“Preferred Units”) or other membership interests in one or more classes, or one
or more series of any of such classes, with such voting powers, full or limited,
or no voting powers, and such designations, preferences and relative,
participating, optional or other special rights, and qualifications, limitations
or restrictions thereof, including voting powers, designations, preferences and
relative, participating, optional or other special rights, and qualifications,
limitations or restrictions, subject to New York law, including with respect to:
(i) the allocations of items of income, gain, loss, deduction and credit to each
such class or series of membership interests; (ii) the right of each such class
or series of Preferred Units to participate in distributions; and (iii) the
rights of each such class or series of Preferred Units upon dissolution and
liquidation of the Operating Company; provided, however, that (x) the Preferred
Units are issued in connection with an issuance of Preferred Shares of the
Managing Member, which Preferred Shares have designations, preferences and other
rights, all such that the economic interests are substantially similar to the
designations, preferences and other rights of the Preferred Units issued to the
Managing Member in accordance with this Section 3.2(c), and (y) the Managing
Member shall contribute the proceeds from, or the property received in
consideration for, the issuance of such Preferred Shares as a Capital
Contribution to the Operating Company.

ARTICLE IV

MANAGEMENT

4.1      Management by the Managing Member.

(a)      Authority.

 

  (i)

Except where approval by Members is expressly required by this Agreement or by
the LLC Law: (A) the Managing Member in its sole discretion shall have full,
complete and exclusive right, power and authority to exercise all the powers of
the Operating Company set forth in Section 2.3; (B) the Managing Member shall
exercise on behalf of the Operating Company complete discretionary

 

-12-



--------------------------------------------------------------------------------

 

authority for the management and the conduct of the affairs of the Operating
Company; and (C) the Managing Member, in its sole discretion, shall have full,
complete and exclusive right, power and authority in the management and control
of the Operating Company’s business, including entering into the Asset
Management Agreement and the Property Management Agreement. Without limiting the
generality of the foregoing, the Managing Member shall be the agent of the
Operating Company for the purposes of the Operating Company’s business and the
act of the Managing Member on the Operating Company’s behalf, including the
execution in the name of the Operating Company of an instrument, document or
agreement shall bind the Operating Company, unless (1) the Managing Member has
in fact no authority to act for the Operating Company in the particular matter
and (2) the person with whom the Managing Member is dealing has knowledge that
the action has not been so approved.

 

  (ii)

Notwithstanding the foregoing, the Managing Member shall not: (A) do any act in
contravention of any Applicable Law or any provision of this Agreement or the
Articles of Organization; (B) possess Operating Company property, or assign any
rights in specific Operating Company property, for other than a Operating
Company purpose, except as otherwise provided in this Agreement; (C) admit any
Person as a Managing Member of the Operating Company except as permitted by this
Agreement and the LLC Law; (D) admit any Person as a Member except as permitted
by this Agreement and the LLC Law; or (E) perform any act that would subject a
Member to personal liability for the debts, obligations and liabilities of the
Operating Company except as provided herein or under the LLC Law.

 

  (iii)

The Managing Member shall act in good faith and with the degree of care an
ordinarily prudent person in a like position would exercise under similar
circumstances. In doing so, the Managing Member shall be entitled to rely on
those items set forth in Section 409 of the LLC Law.

 

  (iv)

The Managing Member is expressly authorized to delegate such power, authority
and responsibility for the management and operation of the business of the
Operating Company to the Asset Manager as is set forth in the Asset Management
Agreement and to the Property Manager as set forth in the Property Management
Agreement.

 

  (v)

The Managing Member shall serve in such capacity until it resigns or is
dissolved and shall not be subject to annual election or removal by the Members.
If for any reason the Managing Member

 

-13-



--------------------------------------------------------------------------------

 

ceases to serve in such capacity, then the Members may elect a successor
Managing Member by the Non-Managing Members holding a majority of the Membership
Units held by Non-Managing Members as a group; provided, however, that the
Managing Member shall have agreed to terms thereof. If no successor is elected
within thirty (30) days of when the Managing Member ceases to serve as such, the
Operating Company shall be dissolved.

(b)      Members No Right to Manage. Except as otherwise expressly provided in
this Agreement or the LLC Law, no Member, solely by reason of being a Member,
shall have the right to control or manage, or shall take any part in the control
or management of, the property, business or affairs of the Operating Company.

(c)      Asset Management Agreement. The Operating Company has entered into an
Asset Management Agreement, dated as of the date hereof in the form of Exhibit B
hereto (as amended, supplemented or otherwise modified from time to time in
accordance with the provisions thereof and of this Agreement, the “Asset
Management Agreement”), with the Asset Manager, pursuant to which the Asset
Manager provides the Operating Company with certain investment advisory,
administrative and related services, including establishing and monitoring
acquisition and disposition strategies for the Operating Company, arranging
mortgage and other financing, providing annual property, portfolio, and market
equity valuations, overseeing Subsequent Closings, holding the annual Member
meetings and providing investment projections and reports. By execution of this
Agreement, each Member ratifies, approves and consents to the terms and
provisions of the Asset Management Agreement.

(d)      Property Management Agreement. The Operating Company has entered into a
Property Management Agreement, dated as of the date hereof (as amended,
supplemented or otherwise modified from time to time in accordance with the
provisions thereof and of this Agreement, the “Property Management Agreement”),
with the Property Manager, pursuant to which the Property Manager provides the
Operating Company and the Portfolio Entities with certain property management
services, including, ongoing management, oversight, rent collection and
releasing of the Properties as well as identification of potential acquisition
candidates and due diligence and administrative functions for all acquisition
and sales transactions, including investigation of the condition and financial
performance of the proposed Property, the terms of existing leases and the
creditworthiness of the tenant and/or lease guarantor, and property, market and
location characteristics. By execution of this Agreement, each Member ratifies,
approves and consents to the terms and provisions of the Property Management
Agreement.

(e)      Engagement of Other Persons. The Managing Member may, from time to
time, employ any other Person to render services to the Operating Company on
such terms and for such compensation as the Managing Member may determine in its
discretion, including without limitation legal, tax, accounting, audit, equity
and debt placement, property insurance, construction management, investment,
consulting, and broker or finder services. Subject to Section 5.1(a), such
employees and third parties may be Related Persons or Affiliates of any Related
Person or of one or more of the Members.

 

-14-



--------------------------------------------------------------------------------

(f)      No Obligation to Consider Tax Consequences to Non-Managing Members. In
exercising its authority under this Agreement, the Managing Member may, but
shall be under no obligation to, take into account the tax consequences to any
Member of any action taken by it. The Managing Member and the Operating Company
shall not have liability to a Non-Managing Member under any circumstances as a
result of an income tax liability incurred by such Non-Managing Member as a
result of an action (or inaction) by the Managing Member pursuant to its
authority under this Agreement.

(g)      Reliance on Documents. The Managing Member may rely and shall be
protected in acting or refraining from acting upon any resolution, certificate,
statement, instrument, opinion, report, notice, request, consent, order, bond,
debenture, or other paper or document believed by it to be genuine and to have
been signed or presented by the proper party or parties.

(h)      Action Through Officers and Attorneys. The Managing Member shall have
the right, in respect of any of its powers or obligations hereunder, to act
through any of its duly authorized officers and a duly appointed attorney or
attorneys-in-fact, including the Asset Manager acting pursuant to the Asset
Management Agreement. Each such attorney shall, to the extent provided by the
Managing Member in the power of attorney, have full power and authority to do
and perform all and every act and duty which is permitted or required to be done
by the Managing Member hereunder.

4.2      Expenses. The Operating Company shall be responsible for and pay
directly, or shall reimburse any Person that paid on the Operating Company’s
behalf, any expenses related to the Operating Company’s: (a) selection,
evaluation, structuring, negotiation, acquisition, and disposition of, and
investment in, acquired Properties, including but not limited to legal fees and
expenses, brokerage commissions, financing fees and expenses, costs of financial
analysis, costs of appraisals and surveys, nonrefundable option payments,
architectural and engineering reports, environmental and asbestos audits, and
title insurance and escrow fees; (b) all other operating expenses of the
Operating Company and the Managing Member, including taxes, fees and expenses of
Independent Directors, annual and other periodic fees of auditors and counsel,
insurance, litigation, and capital and extraordinary expenditures not reimbursed
by tenants of the Properties; excluding, however, any costs and expenses
required to be paid by (i) the Property Manager pursuant to the Property
Management Agreement, and (ii) the Asset Manager pursuant to the Asset
Management Agreement; and (c) out-of pocket expenses incurred by the Asset
Manager and its affiliates in connection with the organization of the Managing
Member and the Operating Company, the offering and marketing of the Shares from
time to time and related matters up to 0.5% of the aggregate capital
contributions to the Operating Company and the Managing Member.

4.3      Third Party Reliance. Third Parties dealing with the Operating Company
are entitled to rely conclusively upon the authority of the Managing Member and
its delegees and attorneys in fact.

4.4      Designation of Tax Matters Member. The Managing Member is hereby
designated as the “Tax Matters Member” under Section 6231(a)(7) of the Code, to
manage administrative tax proceedings conducted at the Operating Company level
by the Internal

 

-15-



--------------------------------------------------------------------------------

Revenue Service with respect to Operating Company matters. Each Member expressly
consents to such designation and agrees that, upon the request of the Managing
Member, it will execute, acknowledge, deliver, file and record at the
appropriate public offices such documents as may be necessary or appropriate to
evidence such consent. The Managing Member is specifically directed and
authorized to take whatever steps the Managing Member in its discretion deems
necessary or desirable to perfect such designation, including filing any forms
or documents with the Internal Revenue Service and taking such other action as
may from time to time be required under Treasury Regulations. Expenses of
administrative proceedings relating to the determination of Operating Company
items at the Operating Company level undertaken by the Tax Matters Member shall
be reimbursed by the Operating Company. Without limiting the generality of the
foregoing, the Tax Matters Partner shall have the sole and absolute authority to
make any elections on behalf of the Operating Company permitted to be made
pursuant to Section 754 or any other section of the Code or the Treasury
Regulations promulgated thereunder.

4.5      Competitive Interests. Neither the Managing Member nor any Related
Person shall invest in any property meeting the Property Investment Criteria of
the Operating Company without the consent of the Independent Directors
Committee.

4.6      Other Activities. Subject to Section 4.5, notwithstanding anything in
this Agreement or any other duty existing at law or equity, the Managing Member
and any Member or any Affiliate of the Managing Member or of any Member, may
engage in or possess an interest in any other business, venture or property of
any nature or description, whether or not competitive with the Operating Company
or any Portfolio Entity, including the acquisition, syndication, ownership,
financing, leasing, operation, management, brokerage, construction and
development of any real property, whether or not similar to that owned by the
Operating Company or a Portfolio Entity. Neither the Operating Company nor any
Member shall have any rights or obligations by virtue of this Agreement in and
to such independent ventures and activities or the income or Income derived
therefrom.

4.7      Investment Opportunities. Neither the Managing Member nor any Related
Person shall be obligated to disclose or refer to the Operating Company any
particular investment opportunity, whether or not any such opportunity is of a
character which could be taken by the Operating Company.

4.8      Conflicts of Interest. While the Managing Member intends to avoid
situations involving conflicts of interest, each Member acknowledges that there
may be situations in which the interests of the Operating Company, may conflict
with the interests of the Managing Member or Related Persons. Each Member agrees
that the activities of the Managing Member and any Related Person specifically
authorized by or described in this Agreement may be performed by the Managing
Member or any authorized Related Person and will not, in any case or in the
aggregate, be deemed a breach of this Agreement or any duty owed by any such
Related Person to the Operating Company or to any Member. In the event of a
conflict, the Managing Member will comply with the provisions of its Bylaws.

4.9      Limitation of Liability. To the maximum extent permitted under the LLC
Law in effect from time to time, no Exculpated Person shall be liable to the
Operating Company or to

 

-16-



--------------------------------------------------------------------------------

any Member for any act or omission performed or failed to be performed by such
Exculpated Person, as a manager of the Operating Company, or for any losses,
claims, costs, damages, or liabilities arising from any such act or omission,
other than by reason of gross negligence or willful misconduct. Any termination
of this Agreement or amendment to this Section 4.9 shall not adversely affect
any right or protection of an Exculpated Person existing at the time of such
termination or amendment.

4.10    Indemnification of Managing Member and Related Persons.

(a)    General. The Operating Company shall indemnify and hold harmless
Exculpated Persons from and against any and all losses, claims, demands, costs,
damages, liabilities, joint and several, expenses of any nature (including
attorneys’ fees and disbursements), judgments, fines, settlements, and other
amounts arising from any and all claims, demands, actions, suits, or
proceedings, civil, criminal, administrative or investigative, in which the
Exculpated Person may be involved, or threatened to be involved, as a party or
otherwise, arising out of or incidental to the offering of the Membership Units
or the business of the Operating Company or any Portfolio Entities, including
liabilities under the federal and state securities laws, regardless of whether
the Exculpated Person continues to be the Managing Member, or an officer,
manager, member, employee, agent of the Managing Member, its Affiliate or
Related Person at the time any such liability or expense is paid or incurred,
provided, however, that no such indemnification may be made if a judgment or
other final adjudication adverse to such Exculpated Person establishes that:
(i) the Exculpated Person’s acts were committed in bad faith; (ii) were the
result of active and deliberate dishonesty and were material to the cause of
action so adjudicated; or (iii) that it personally gained in fact a financial
income or other advantage to which it was not entitled under Applicable Law. The
termination of any action, suit, or proceeding by judgment, order, settlement,
conviction, or upon a plea of nolo contendere, or its equivalent, shall not, in
and of itself, create a presumption or otherwise constitute evidence that the
Exculpated Person acted in the manner specified above in (i), (ii) or (iii) of
this Section 4.11(a).

(b)    Expenses. Expenses incurred by an Exculpated Person in defending any
claim, demand, action, suit, or proceeding subject to this Section 4.11 shall,
immediately from time to time as expected to incur, be advanced by the Operating
Company prior to the final disposition of such claim, demand, action, suit or
proceeding upon receipt by the Operating Company of any undertaking by or on
behalf of the Exculpated Person to repay such amount if it shall be determined
that such Exculpated Person is not entitled to be indemnified as authorized in
this Section 4.11(a).

(c)    Other Rights. The indemnification provided by this Section 4.11 shall be
in addition to any other rights to which those indemnified may be entitled under
any agreement, as a matter of law or equity, or otherwise, both as to an action
in the Exculpated Person’s capacity as the Managing Member, as an officer,
manager, member, employee, agent or Affiliate of the Managing Member, and as to
an action in another capacity, and shall continue as to an Exculpated Person who
has ceased to serve in such capacity and shall inure to the benefit of the
heirs, successors, assigns and administrators of the Exculpated Person.

 

-17-



--------------------------------------------------------------------------------

(d)      Insurance. The Operating Company may purchase and maintain insurance on
behalf of the Managing Member, and such other persons as the Managing Member
shall determine, against any liability that may be asserted against or expense
that may be incurred by such person in connection with the offering of
Membership Units and the business of the Operating Company, regardless of
whether the Operating Company would have the power to indemnify such person
against such liability under the provisions of this Agreement.

(e)      Sole Beneficiaries and Continuation. The provisions of this
Section 4.11 are for the benefit of the Exculpated Persons and shall not be
deemed to create any rights for the benefit of other Persons. Notwithstanding
the foregoing, the indemnification and advancement of expenses provided by, or
granted pursuant to this Section 4.10 shall, unless otherwise provided when
authorized or ratified, continue as to a Person who has ceased to be an
Exculpated Person and shall inure to the benefit of the heirs, executors and
administrators of such a Person.

(f)      Interested Transactions. An Exculpated Person shall not be denied
indemnification in whole or in part because the Exculpated Person had an
interest in the transaction with respect to which the indemnification applies if
the transaction was otherwise permitted by the terms of this Agreement.

(g)      Binding Effect. Any amendment, modification or repeal of the
indemnification provisions contained herein shall be prospective only and shall
not in any way affect the limitations on the Operating Company’s obligation to
any Exculpated Person herein as in effect immediately prior to such amendment,
modification or repeal with respect to claims arising from or relating to
matters occurring, in whole or in part, prior to such amendment, modification or
repeal, regardless of when such claims may arise or be asserted.

(h)      Reimbursements to Managing Member Shall Not Be Treated As
Distributions. If and to the extent the Operating Company is required to
reimburse the Managing Member pursuant to any indemnification obligation
contained herein and such reimbursement constitutes gross income of the Managing
Member (as opposed to the repayment of advances made by the Managing Member on
behalf of the Operating Company) such amounts shall constitute guaranteed
payments within the meaning of Section 707(c) of the Code, shall be treated
consistently therewith by the Operating Company and all Members, and shall not
be treated as distributions for purposes of computing the Members’ Capital
Accounts.

4.11      Fiscal Year. The fiscal year of the Operating Company shall end on the
31st day of December in each year. The Managing Member shall have the authority
to change the ending date of the fiscal year to any other date required or
allowed under the Code if the Managing Member, in its discretion, shall
determine such change to be necessary or appropriate. The Managing Member shall
promptly give notice of any such change to the Members.

4.12      Books and Records. The books of account and records of the Operating
Company and a copy of this Agreement shall be maintained at its principal place
of business. Any Member has the right to inspect such books and records for the
purposes of evaluating such Member investment in the Operating Company, at
reasonable times and after notice to the Operating

 

-18-



--------------------------------------------------------------------------------

Company, provided that any expense incurred by such Member in connection with
such inspection shall by that Member’s sole expense.

4.13      Independent Auditors. The books of account and records of the
Operating Company shall be reviewed and reported upon on an income tax
accounting basis as of the end of each fiscal year by such independent public
accounting firm as may be selected from time to time by the Managing Member in
its sole discretion.

4.14      Annual Financial Statements. As soon as practicable after the end of
each fiscal year of the Operating Company, the Managing Member shall prepare and
mail or cause to be prepared and mailed to each Member annual financial
statements for such year of the Operating Company or the Managing Manager, if
the Operating Company is consolidated with the Managing Member, on the basis of
accounting used for income tax purposes, . The financial statements shall
include a copy of the statement of assets of the Operating Company as of the end
of such year, together with statements of revenue and expenses and cash flows
and such other statements as are customarily prepared and reported upon under
the applicable income tax accounting rules, all in reasonable detail, prepared
in accordance with such income tax accounting rules, consistently applied except
as otherwise stated therein.

4.15      Tax Information. The Managing Member shall send, within ninety
(90) days after the end of each fiscal year, to each Member and to each other
Person that was a Member at any time during such fiscal year, a Schedule K-1:
“Partner’s Share of Income, Credits, Deductions, Etc.,” or, to the extent
required for completion of the Member’s or other Person’s federal income tax
returns, United States Internal Revenue Service Form 1065, “U.S. Return of
Partnership Income, any similarly required state reporting form or schedule, or
any successor schedule or form, filed by the Operating Company for such Member
or such Person.

4.16      Bank Accounts. All funds of the Operating Company will be deposited in
such separate bank account or accounts with the such officers of the Managing
Member and such other persons as may be designated by the Managing Member from
time to time as authorized signatories.

ARTICLE V

MEMBER VOTING AND MEETINGS

5.1      Voting Rights.

(a)      Without the approval of the Managing Member and each Non-Managing
Member whose interest would be adversely affected thereby, neither the Operating
Company nor the Managing Member shall cause or permit the Operating Company to
amend this Agreement, except as provided in Section 10.5(b).

(b)      The Members shall also have the voting rights set forth in Sections
4.1(a)(v) with respect to the election of a new Managing Member.

5.2      Annual Meeting. The Operating Company may hold an annual meeting of the
Members, in the discretion of the Managing Member. Any Annual Meeting shall be
hold on such date, at such time and at such location as maybe determined by the
Managing Member. At

 

-19-



--------------------------------------------------------------------------------

the Annual Meeting of the Members, the Managing Member shall review and discuss
the investment activities of the Operating Company for the preceding fiscal
year.

5.3      Special Meetings. The Operating Company shall hold special meetings of
Members for any purpose or purposes upon a written call therefor by the Managing
Member to the other Members. Any written request shall state the purpose or
purposes of the proposed meeting.

5.4      Notice of Member Meetings. Written notice of a meeting of Members shall
be given personally or by first class mail to each Member entitled to vote
thereat, not fewer than ten (10) nor more than sixty (60) days prior to the
meeting. Such written notice shall state the place, date and hour of the meeting
and whether the meeting is an annual or special meeting. If such written notice
is for a special meeting, the purpose(s) for which the meeting is called and by
or at whose direction the notice is being issued must be included. Notice of a
Member meeting need not be given to any member who submits a signed waiver of
notice, in person or by proxy, whether before or after a meeting. The attendance
of any member at a meeting, in person or by proxy, without protesting prior to
the conclusion of the meeting the lack of notice of such meeting, shall
constitute a waiver of notice by him or her.

5.5      Quorum. Except as otherwise provided by the LLC Law, this Agreement or
the Articles of Organization, Members holding a majority of the Percentage
Interests entitled to vote thereat, present in person or represented by proxy,
shall be necessary to and shall constitute a quorum for the transaction of
business at all meetings of Members. When a quorum is once present to organize a
meeting, it is not broken by the subsequent withdrawal of any Members. If,
however, such quorum shall not be present or represented at any meeting of
Members, Members entitled to vote thereat, present in person or represented by
proxy, shall have power to adjourn the meeting from time to time, until a quorum
shall be present or represented. At such adjourned meeting, at which a quorum
shall be present or represented, any business may be transacted which might have
been transacted at the meeting as originally noticed.

5.6      Voting. In voting on any matter that requires the vote of Members, each
Member entitled to vote thereat shall have one vote for each Membership Unit
held. The Members shall be entitled to vote in person or by proxy. Whenever any
action is to be taken by the Members, it shall, except as provided in the LLC
Law or this Agreement, be authorized by a majority in interest of the Members’
votes cast at a meeting of Members by Members or such class of Members entitled
to vote thereon.

5.7      Proxies. Every proxy must be executed in writing by a Member or by the
Member’s attorney-in-fact. No proxy shall be valid after the expiration of
eleven (11) months from the date thereof, unless otherwise provided in the
proxy. Every proxy shall be revocable at the pleasure of the Member executing
it, except in those cases where an irrevocable proxy is permitted by law.

5.8      Written Consents. Whenever by any provision of the LLC Law, the
Articles of Organization or this Agreement, the vote of Members at a meeting
thereof is required or permitted to be taken in connection with any Operating
Company action, the meeting and vote of the Members may be dispensed with, if a
majority of all the Members that would have been

 

-20-



--------------------------------------------------------------------------------

entitled to vote upon the action if such meeting were held, shall consent in
writing to such Operating Company action being taken. Every written consent
shall bear the date and signature of the Member who signs the consent. Prompt
notice of the taking of the action without a meeting shall be given to those
members who have not consented in writing but who would have been entitled to
vote thereon had such action been taken at a meeting.

5.9      Conduct of Meetings. Each meeting of the Members shall be conducted by
the Chairman of the Board or the Chief Executive Officer of the Managing Member
or such other persons as the Managing Member may appoint pursuant to such rules
for the conduct of the meeting as the Managing Member or such other person deems
appropriate.

ARTICLE VI

CAPITAL ACCOUNTS; ALLOCATIONS

6.1      Capital Accounts. A Capital Account shall be established and maintained
for each Member to which shall be credited the Capital Contributions made by
such Member and such Member’s allocable share of Income (and items thereof), and
from which shall be deducted distributions to such Member of cash or other
property and such Member’s allocable share of Loss (and items thereof). The
Capital Accounts of the Members shall be adjusted and maintained in accordance
with Treasury Regulations Section 1.704-1(b)(2)(iv).

6.2      Allocations to Capital Accounts.

(a)      General Rule. After giving effect to the allocations provided in
Section 6.2(c) or elsewhere in this Agreement, Income (and items thereof) and
Loss (and items thereof) for each fiscal year shall be allocated among the
Members in a manner such that the Capital Account of each Member, immediately
after giving effect to such allocation, is, as nearly as possible, equal in
amount (proportionately based upon the number of Membership Units, and any
Preferred Units, held by such Member) to the distributions that would be made to
such Member during such fiscal year pursuant to Section 7.1, reduced by the
Member’s share of Operating Company minimum gain determined pursuant to
Section 1.704-2(g) of the Treasury Regulations and by the Member’s share of
Member non-recourse debt minimum gain determined in accordance with
Section 1.704-2(i) of the Treasury Regulations, if: (i) the Operating Company
were dissolved and terminated; (ii) its affairs were wound up and each Operating
Company asset was sold for cash equal to its Book Value (except that any
Operating Company asset that is sold in such fiscal year shall be treated as if
sold for an amount of cash equal to the sum of (A) the amount of any net cash
proceeds actually received by the Operating Company in connection with such sale
and (B) the fair market value (as determined by the Managing Member) of any
property actually received by the Operating Company in connection with such
sale); (iii) all Operating Company liabilities were satisfied (limited with
respect to each non-recourse liability to the Book Value of the assets securing
such liability); and (iv) the net assets of the Operating Company were
distributed in accordance with Section 7.1 to the Members immediately after
giving effect to such allocation. The Managing Member may, in its discretion,
make such other assumptions (whether or not consistent with the above
assumptions) as it deems necessary or appropriate in order to effectuate the
intended economic arrangement of the Members.

 

-21-



--------------------------------------------------------------------------------

(b)      Allocations Relating to Last Fiscal Year. Except as otherwise provided
elsewhere in this Agreement, if upon the dissolution and termination of the
Operating Company pursuant to Article IX and after all other allocations
provided for in Section 6.2 have been tentatively made as if this Section 6.2(b)
were not in this Agreement, a distribution to the Members in accordance with
Capital Accounts would be different from a distribution to the Members under
Section 7.1(a), then Income (and items thereof) and Loss (and items thereof) for
the fiscal year in which the Operating Company dissolves and terminates pursuant
to Article IX shall be allocated among the Members in a manner such that the
Capital Account of each Member, immediately after giving effect to such
allocation, is, as nearly as possible, equal (proportionately based upon the
number of Membership Units, and any Preferred Units, held by such Member) to the
amount of the distributions that would be made to such Member during such last
fiscal year pursuant to Section 7.1. The Managing Member may, in its discretion,
apply the principles of this Section 6.2(b) to any fiscal year preceding the
fiscal year in which the Operating Company dissolves and terminates if delaying
application of the principles of this Section 6.2(b) would likely result in
distributions under Section 9.3 that are materially different from distributions
under Section 7.1 in the fiscal year in which the Operating Company dissolves
and terminates.

(c)      Allocations in Special Circumstances. The following special allocations
shall be made in the following order:

 

  (i)

Minimum Gain Chargeback. Notwithstanding any other provision of this Article VI,
if there is a net decrease in Operating Company minimum gain (as defined in
Treasury Regulations Section 1.704-2(b)(2) and (d)) during any fiscal year, the
Members shall be specially allocated items of Operating Company income and gain
for such fiscal year (and, if necessary, subsequent fiscal years) in an amount
equal to the portion of such Member’s share of the net decrease in Operating
Company minimum gain, determined in accordance with Treasury Regulations
Section 1.704-2(f) and (g). This Section 6.2(c)(i) is intended to comply with
the minimum gain chargeback requirement in such section of the Treasury
Regulations and shall be interpreted consistently therewith.

 

  (ii)

Member Minimum Gain Chargeback. Notwithstanding any other provision of this
Article VI, if there is a net decrease in Member non-recourse debt minimum gain
attributable to a Member non-recourse debt (as defined in Treasury Regulations
Section 1.704-2(i)) during any fiscal year, each Member shall be specially
allocated items of Operating Company income and gain for such fiscal year (and,
if necessary, subsequent fiscal years) in an amount equal to the portion of such
Member’s share of the net decrease in Member non-recourse debt minimum gain
attributable to such Member’s non-recourse debt, determined in accordance with
Treasury Regulations Section 1.704-2(i). This Section 6.2(c)(ii) is intended to
comply with the minimum gain chargeback

 

-22-



--------------------------------------------------------------------------------

 

requirement in such section of the Treasury Regulations and shall be interpreted
consistently therewith.

 

  (iii)

Qualified Income Offset. In the event any Member unexpectedly receives any
adjustments, allocations, or distributions described in Treasury Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Operating Company income
and gain shall be specially allocated to each such Member in an amount and
manner sufficient to eliminate, to the extent required by the Treasury
Regulations, the Adjusted Capital Account Deficit of such Member (as determined
under Treasury Regulations Section 1.704-1) as quickly as possible, provided
that an allocation pursuant to this Section 6.2(c)(iii) shall be made only if
and to the extent that such Member would have an Adjusted Capital Account
Deficit after all other allocations provided for in Section 6.2 have been
tentatively made as if this Section 6.2(c)(iii) were not in this Agreement. This
Section 6.2(c)(iii) is intended to comply with the qualified income offset
provisions in Treasury Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

 

  (iv)

Gross Income Allocation. In the event any Member has a deficit balance in such
Member’s Capital Account (as determined after crediting such Capital Account for
any amounts that such Member is deemed obligated to restore pursuant to Treasury
Regulations Section 1.704-2), items of Operating Company income and gain shall
be specially allocated to such Member in an amount and manner sufficient to
eliminate such deficit (as so determined) of such Member’s Capital Account as
quickly as possible; provided that an allocation pursuant to this
Section 6.2(c)(iv) shall be made only if and to the extent that such Member
would have such Capital Account deficit (as so determined) after all other
allocations provided for in Section 6.2 (other than Section 6.2 (c)(iii)) have
been tentatively made as if this Section 6.2 (c)(iv) were not in this Agreement.

 

  (v)

Loss Allocation Limitation. No allocation of Loss (or items thereof) shall be
made to any Member to the extent that such allocation would create or increase a
deficit in such Member’s Capital Account (as determined after debiting such
Capital Account for the items described in Treasury Regulations
Section 1.704-1(b)(2) (ii)(d)(4),(5) and (6) and crediting such Capital Account
for any amounts that such Member is deemed obligated to restore pursuant to
Treasury Regulations Section 1.704-2).

 

  (vi)

Non-Recourse Deductions. Non-recourse Deductions for any year shall be specially
allocated to the Members.

 

-23-



--------------------------------------------------------------------------------

  (vii)

Member Non-Recourse Deductions. Any Member Non-recourse Deductions for any year
shall be allocated to the Member who bears the economic risk with respect to the
Member non-recourse debt to which such Member Non-recourse Deductions are
attributable in accordance with Section 1.704-2(i)(1) of the Treasury
Regulations.

(d)      Issuance, Transfer or Change in Membership Units. The Managing Member
is authorized to adopt any convention or combination of conventions likely to be
upheld for federal income tax purposes regarding the allocation and/or special
allocation of items of Operating Company income, gain, loss, deduction and
expense with respect to Membership Units which are: newly issued, transferred,
redeemed, or exchanged for Shares. A transferee of a Membership Unit in the
Operating Company shall succeed to the Capital Account of the transferor Member
to the extent it relates to the transferred Membership Unit.

6.3      Tax Allocations.

(a)      General Rules. Except as otherwise provided in Section 6.3(b), for each
fiscal year, items of Operating Company income, gain, loss, deduction and
expense shall be allocated, for federal, state and local income tax purposes,
among the Members in the same manner as Income (and items thereof) or Loss (and
items thereof), of which such items are components, were allocated pursuant to
Section 6.2.

(b)      Section 704(c) of the Code. Income, gains, losses and deductions with
respect to any property (other than cash) contributed or deemed contributed to
the capital of the Operating Company shall, solely for income tax purposes, be
allocated among the Members so as to take account of any variation between the
adjusted basis of such property to the Operating Company for federal income tax
purposes and its fair market value (determined by the Manging Member) at the
time of the contribution or deemed contribution in accordance with
Section 704(c) of the Code and the Treasury Regulations promulgated thereunder.
Except as may be determined in the Managing Member’s sole discretion, the
Traditional Method set forth in Section 1.704-3(b)(1) to the Treasury
Regulations promulgated under Section 704(c) of the Code shall apply. If there
is a revaluation of Operating Company property pursuant to the definition of
Book Value, subsequent allocations of income, gains, losses or deductions with
respect to such property shall be allocated among the Members so as to take
account of any variation between the adjusted tax basis of such property to the
Operating Company for federal income tax purposes and its fair market value at
the time of contribution in accordance with Section 704(c) of the Code and the
Treasury Regulations promulgated thereunder. Such allocations shall be made in
such manner and utilizing such permissible tax elections as determined in the
discretion of the Managing Member.

(c)      Tax Allocations Binding. The Members acknowledge that they are aware of
the tax consequences of the allocations made by this Section 6.3 and hereby
agree to be bound by the provisions of this Section 6.3 in reporting their
respective shares of items of Operating Company income, gain, loss, deduction
and expense.

 

-24-



--------------------------------------------------------------------------------

6.4      Determinations by Managing Member. All matters concerning the
computation of Capital Accounts, the allocation of items of Operating Company
income, gain, loss, deduction and expense for all purposes of this Agreement and
the adoption of any accounting procedures not expressly provided for by the
terms of this Agreement shall be determined by the Managing Member in its
discretion. Such determinations shall be final and conclusive as to all the
Members. Without in any way limiting the scope of the foregoing, if and to the
extent that, for income tax purposes, any item of income, gain, loss, deduction
or expense of any Member or the Operating Company is constructively attributed
to, respectively, the Operating Company or any Member, or any contribution to or
distribution by the Operating Company or any payment by any Member or the
Operating Company is recharacterized, the Managing Member may, in its discretion
and without limitation, specially allocate items of Operating Company income,
gain, loss, deduction and expense and/or make correlative adjustments to the
Capital Accounts of the Members in a manner so that the net amount of income,
gain, loss, deduction and expense realized by each relevant party (after taking
into account such special allocations) and the net Capital Account balances of
the Members (after taking into account such special allocations and adjustments)
shall, as nearly as possible, be equal, respectively, to the amount of income,
gain, loss, deduction and expense that would have been realized by each relevant
party and the Capital Account balances of the Members that would have existed if
such attribution and/or recharacterization and the application of this sentence
of this Section 6.4 had not occurred. Notwithstanding anything expressed or
implied to the contrary in this Agreement, in the event the Managing Member
shall determine, in its discretion, that it is prudent to modify the manner in
which the Capital Accounts, or any debits or credits thereto, are computed in
order to effectuate the intended economic sharing arrangement of the Members,
the Managing Member may make such modification.

ARTICLE VII

DISTRIBUTIONS

7.1    Distributions.

(a)      Subject to the provisions of Section 7.2, the Managing Member shall
cause the Operating Company to make Distributions in such amounts as the
Managing Member shall determine in its sole discretion. Such Distributions shall
be made to the Members who are Members on the applicable record date for such
distribution as determined by the Managing Member in accordance with their
respective Percentage Interests on such Record Date subject to any withholding
required pursuant to the Code or any provisions of applicable state or local tax
law, except as otherwise provided in any agreement between the Managing Member
or the Operating Company and such Member.

(b)      All amounts withheld pursuant to the Code or any provisions of any
state or local tax law with respect to any allocation, payment or Distribution
to a Member shall be treated as Distributions to such Member for all purposes
under this Agreement.

(c)      The Managing Member may from time to time, in its sole discretion,
make, and the Members shall accept, Distributions in the form of property of the
Operating Company. The Managing Member shall reasonably determine in good faith
the fair market value attributable to such property and may distribute different
types of property to different

 

-25-



--------------------------------------------------------------------------------

Members; provided, that the fair market value of the property distributed to
each Member is equal to the amount of the Distribution such Member is entitled
to based on the fair market value of the property distributed to all Members.

(d)      The Managing Member shall take such reasonable efforts, as determined
by it in its sole discretion and consistent with its qualification as a REIT, to
make Distributions to the Members in a manner which will preclude any such
Distribution or portion thereof from being treated as part of a sale of property
to the Operating Company by a Limited Partner under Section 707 of the Code or
the Regulations thereunder; provided, that the Managing Member and the Operating
Company shall have no liability to a Member under any circumstances as a result
of any Distribution to a Member being so treated.

7.2      Restrictions on Distributions. The foregoing provisions of this Article
VII to the contrary notwithstanding, no distribution shall be made if such
distribution would violate any contract or agreement to which the Operating
Company is then a party or any Applicable Law.

7.3      Record Holders. Any distribution of Operating Company assets, whether
pursuant to this Article VII or otherwise, shall be made only to Persons who,
according to the books and records of the Operating Company, were the holders of
record of Membership Units on the date determined by the Managing Member as of
which the Members are entitled to any such distribution.

7.4      Distribution Reinvestment. The Managing Member may make available to
Members from time to time the right to purchase Shares with the proceeds of any
Distribution pursuant to its Distribution Reinvestment Plan.

7.5      Final Distribution. The final distributions following dissolution of
the Operating Company shall be made in accordance with the provisions of Article
IX.

ARTICLE VIII

CONVERSION RIGHTS; ASSIGNMENT OF INTERESTS

8.1      Conversion Rights.

(a)      Any Member shall have the right to convert all or any portion of its
Membership Units into Shares (the “Conversion Right”) from time to time at the
end of any quarter and upon the occurrence of certain extraordinary events in
the discretion of the Managing Member, such as death of the Member or
termination of the Operating Company pursuant to section 9.1, subject to the
terms and conditions of this Article VIII. If at any time any Member desires to
make an investment decision regarding whether to convert, the Member will notify
the Managing Member and the Managing Member will provide the Member with the
then current private placement memorandum of the Managing Member with respect to
the offering of its Shares, any supplements thereto, and the form of
Subscription Agreement and Irrevocable Proxy to be completed by each investor in
the Shares. No Member will be entitled to exercise the Conversion Right if such
Member does not satisfy the investor suitability standards of the offering or
otherwise make the representations and warranties of subscribers under the
Subscription Agreement, provided, however, that any Member which is not, on the
date of exercise of the Conversion Right, an “accredited investor,” as such term
if defined under

 

-26-



--------------------------------------------------------------------------------

Regulation D promulgated under the Securities Act, shall be entitled to convert
if such conversion will be exempt from registration under the Securities Act.

(b)      In the event that any Member wishes to exercise its Conversion Right,
the Member shall notify the Managing Member in writing (the “Conversion
Notice”), specifying the number of the Membership Units the Member it wishes to
convert. Effective as of the last day of the calendar quarter which is at least
ten (10) business days after the receipt of a Conversion Notice (the “Conversion
Date”), the Managing Member will issue a number of Shares corresponding to the
number of Membership Units specified in the Conversion Notice to be converted
and shall cause the records of the Operating Company, including Exhibit A
hereto, to be amended to reflect the conversion and corresponding cancellation
by the Operating Company of the Membership Units to converted and the issuance
of the number of full Shares issuable upon the conversion of the Membership
Units. Each conversion will be deemed to have been effected on the Conversion
Date. The Shares are uncertificated securities and the Member shall receive the
notice required by the Maryland General Corporation Law with respect to the
terms and conditions of the Shares. All Shares delivered upon conversion of all
or any portion of a Member’s Membership Units will, upon issuance, be duly and
validly issued and fully paid and nonassessable, free of all liens and charges
and not subject to any preemptive rights. The number of Membership Units so
converted will no longer be deemed to be outstanding and all rights of the
holder with respect to that portion so converted will immediately terminate,
except the right to receive the Shares and any accrued but unpaid distributions
with respect to the Membership Units converted.

(c)      Notwithstanding the provisions of Section 8.1(a) and Section 8.1(b)
hereof, a Member shall not be entitled to exercise the Conversion Right pursuant
to Section 8.1(a) if: (i) the delivery of the Shares to such Member on the
Conversion Date by the Managing Member would cause the Managing Member to be
taxed as a corporation rather than as a real estate investment trust for federal
income tax purposes, or (ii) the exercise of the Conversion Right would cause
the sum of the Membership Units that have been sold, assigned, transferred,
redeemed or otherwise disposed of (other than transfers at death, transfers
between certain family members, and other transfers described in Section II.B of
IRS Notice 88-75) in the fiscal year to exceed ten (10) percent of all
Membership Units outstanding, except as otherwise authorized by the Managing
Member in its discretion. This Section 8.2(c)(ii) is intended to satisfy the
safe harbor in Section II.E.1 of IRS Notice 88-75 under which transfers of
interests pursuant to a redemption or repurchase agreement will be disregarded
for purposes of determining whether interests in the entity will be treated as
readily tradeable on a secondary market (or the substantial equivalent thereof)
within the meaning of Section 7704 of the Code.

(d)      If there is any change in the outstanding Shares, whether upon
recapitalization, merger, or otherwise, the Independent Directors Committee
shall make a fair and equitable change to the Conversion Right to reflect the
effect of such transaction on the Shares and the Membership Units. If any change
in the Conversion Right is approved by the Independent Directors Committee, then
the Managing Member will mail to each of the Members a notice describing the
transaction and the amendment of the Conversion Right adopted by the Independent
Directors Committee as a result thereof.

 

-27-



--------------------------------------------------------------------------------

(e)      The Managing Member will at all times reserve and keep available, free
from preemptive rights, out of the authorized but unissued Shares for the
purpose of effecting conversion of Membership Units, the maximum number of
Shares which the Managing Member would be required to deliver upon conversion of
all of the Membership Units outstanding from time to time other than those held
by the Managing Member.

8.2      Withdrawals and Assignments by Members.

(a)      No Withdrawal. No Member shall be entitled to withdraw or resign from
the Operating Company, except pursuant to the terms of this Agreement. No Member
shall be entitled to receive any money or property from the Operating Company
except: (i) by way of distributions upon the winding up of the Operating Company
pursuant to Article IX; (ii) by way of distributions pursuant to Sectoin 7.1;
(iii) in respect of repayment of any bona fide loans to the Operating Company
then due and owing; and (iv) as expressly provided elsewhere in this Agreement.

(b)      Limited Right of Assignment. No Member may directly or indirectly sell,
transfer, assign, hypothecate, pledge or otherwise dispose of or encumber all or
any part of its Membership Units (including any right to receive distributions
or allocations in respect of such Membership Units and whether voluntarily,
involuntarily or by operation of law) (each, an “Assignment”) without the prior
written consent of the Managing Member, the granting or denial of which shall be
in the Managing Member’s sole discretion. Each Member and each assignee thereof
hereby agrees that it will not effect any Assignment of all or any part of its
Membership Units (whether voluntarily, involuntarily or by operation of law) in
any manner contrary to the terms of this Agreement or that violates or causes
the Operating Company or the Managing Member to violate the Securities Act, the
Exchange Act, the Investment Operating Company Act, or Applicable Laws.

(c)      Right of Managing Member Group Members to Assignment. Notwithstanding
Section 8.1(b), the Managing Member Group Members (other than the Managing
Member) may make an Assignment of their Membership Unit to any Person, and such
Person shall be admitted as a Substitute Member, subject to compliance with
Section 8.1(d) and the requirement of Section 3.1(a)(iii) that the Managing
Member Group Members shall, so long as they control the Asset Manager, maintain
an equity contribution in the Managing Member and the Operating Company in the
aggregate of at least 20,000 Shares on a fully diluted basis. The Members
acknowledge and agree that, subject to the foregoing restriction, the Managing
Member may offer to potential Additional Members Membership Units held by the
Managing Member Group Members other than the Managing Member rather than newly
issued Membership Units.

(d)      Conditions Precedent to Assignment. Any purported Assignment by a
Member pursuant to the terms of this Section 8.1 shall, in addition to requiring
the prior written consent referred to in Section 8.1(b), be subject to the
satisfaction of the following conditions:

 

  (i)

The Managing Member shall have been given at least twenty (20) Business Days’
prior written notice of such desired Assignment

 

-28-



--------------------------------------------------------------------------------

 

specifying the name and address of the proposed assignee and the terms and
conditions of the proposed Assignment;

 

  (ii)

The assigning Member or assignee shall undertake to pay all expenses incurred by
the Operating Company or the Managing Member on behalf of the Operating Company
in connection therewith;

 

  (iii)

The Operating Company shall receive from the assignee: (A) such documents,
instruments and certificates as may be requested by the Managing Member,
pursuant to which such assignee shall agree to be bound by this Agreement; (B) a
certificate duly executed by the assignee to the effect that each of the
representations, warranties and acknowledgments set forth in the Subscription
Agreement are (except as otherwise disclosed to the Managing Member) true and
correct with respect to such Person as of the date of such Assignment and that
the assignee agrees to be bound by each of the agreements, covenants and
acknowledgments in the Subscription Agreement as if it were a party thereto;
(C) a completed suitability statement in the form contained in the Subscription
Agreement, as relevant to the proposed assignee; (D) such other documents,
opinions, instruments and certificates as the Managing Member shall request; and
(E) a counterpart of this Agreement executed by or on behalf of such Person;

 

  (iv)

Such assigning Member or assignee shall, prior to making any such Assignment,
deliver to the Operating Company the opinion of counsel described in
Section 8.2(e), if required by the Operating Company; and

 

  (v)

Such Assignment would not pose a material risk that the Operating Company will
be treated as a “publicly traded Operating Company” within the meaning of
Section 7704 of the Code and the regulations promulgated thereunder or make the
Operating Company ineligible for “safe harbor” treatment under Section 7704 of
the Code and the regulations promulgated thereunder.

The Managing Member may, in its discretion, waive any or all of the conditions
set forth in this Section 8.1(d) other than clause (iii)(B) thereof.

(e)      Opinion of Counsel. The opinion of counsel referred to in
Section 8.2(d)(iv) shall be in form and substance satisfactory to the Managing
Member, shall be from counsel satisfactory to the Managing Member (which, in the
case of an assignee that is an institutional investor, may be staff counsel
regularly employed by such institutional investor) and shall be substantially to
the effect that (unless specified otherwise by the Managing Member) the
consummation of the Assignment contemplated by the opinion will not:

 

-29-



--------------------------------------------------------------------------------

  (i)

violate any provisions of the Securities Act or applicable state securities
laws;

 

  (ii)

require the Managing Member or the Operating Company to register as an
investment company under the Investment Operating Company Act and (whether or
not such Assignment is of the assigning Member’s entire Membership Unit), that
the assignee is a Person that counts as one beneficial owner for purposes of
Section 3(c)(1) of the Investment Operating Company Act;

 

  (iii)

require the Managing Member or any Affiliate of the Managing Member to register
as an investment adviser under the Advisers Act;

 

  (iv)

cause the Operating Company to be taxable as a corporation or association under
the Code;

 

  (v)

violate any Applicable Laws pertaining to such Assignment; and

 

  (vi)

pose a material risk that the Operating Company will be treated as a “publicly
traded partnership” within the meaning of Section 7704 of the Code and the
regulations promulgated thereunder and would not make the Operating Company
ineligible for “safe harbor” treatment under Section 7704 of the Code and the
regulations promulgated thereunder.

In giving such opinion, counsel may, with the consent of the Managing Member,
rely as to factual matters on certificates of the assigning Member, the assignee
and the Managing Member.

(f)      Admission of Assignees as Substitute Members. No assignee of all or any
portion of the Membership Units of a Member in the Operating Company shall be
admitted to the Operating Company as a Substitute Member unless and until the
Managing Member has consented to such substitution in its discretion. Unless and
until an assignee of a Membership Unit becomes a Substitute Member, such
assignee shall not be entitled to exercise any vote, consent or any other right
or entitlement with respect to such Membership Unit. In the event of the
admission of an assignee as a Substitute Member, all references herein to the
assigning Member shall be deemed to apply to such Substitute Member, and such
Substitute Member shall succeed to all rights and obligations of the assigning
Member hereunder. A Person shall be deemed admitted to the Operating Company as
a Substitute Member at the time that the foregoing provisions are satisfied. No
attempted Assignment and no substitution shall be recognized by the Operating
Company unless effected in accordance with and as permitted by this Agreement.

8.3      Sale of Membership Units; Applicable Law Withdrawal.

(a)      Sale of Membership Units. If, at any time, the Managing Member
determines, after consultation with the affected Member and counsel to the
Managing Member,

 

-30-



--------------------------------------------------------------------------------

that there is a reasonable likelihood that the continuing participation in the
Operating Company by any Member might: (i) cause the Operating Company or any
Member to be subject to a requirement to register as an investment company under
the Investment Operating Company Act, or (ii) have a Material Adverse Effect,
such Member will, upon the written request of the Managing Member, use its best
efforts to dispose of its entire Membership Unit (or such portion of its
Membership Unit that, in the discretion of the Managing Member, is sufficient to
prevent or remedy the circumstance described above) to any Person at a price
acceptable to such Member, in a transaction that complies with Section 8.1.

(b)      Applicable Law Withdrawal. If, as a result of Applicable Law, the
ownership of a Membership Unit by a Member becomes illegal, or is likely to
become illegal or the Applicable Law more likely than not requires divestiture
of such Member’s Membership Unit or indirect investment through the Operating
Company in a Portfolio Entity, then the Managing Member and the Member shall use
their respective commercially reasonable efforts to avoid a violation of any
such Applicable Law by a Member. These steps may include, depending on the
provisions of such Applicable Law: (i) arranging for the sale of the Member’s
Membership Unit to a Third Party upon terms reasonably satisfactory to such
Member in a transaction that complies with Section 8.1; (ii) making any
appropriate applications to the relevant Governmental Authority for exemption
from the application of such Applicable Law; (iii) converting such Member’s
Membership Unit into a special interest with no voting or similar rights but
with only an economic right (identical to its prior rights as a Member) with
respect to which such Member has made Capital Contributions; or (iv) permitting
the Member to withdraw from the Operating Company for a “payment” to such Member
equal to the value of its Membership Unit at the time of withdrawal, such value
to be equal to the then current Determined Share Value. The “payment” shall be
made in cash unless the Managing Member determines in its discretion that the
payment in cash would be economically detrimental to the Operating Company, in
which case such payment may be made in kind, subject to the Applicable Law. The
timing of any such withdrawal must be mutually agreeable to the Member and the
Managing Member taking proper account of the effective date of the Applicable
Law that is the basis for the withdrawal or other remedy provided herein and the
need of the Managing Member for a reasonable period of time to find a solution
to the illegality or requirement for divestiture. Such illegality must be
established by (A) an opinion of counsel (which counsel shall be reasonably
satisfactory to the Managing Member) substantially to the effect that the
ownership of the Membership Unit more likely than not will result in such
illegality or requirement for divestiture, or (B) upon a ruling or order from a
Governmental Authority.

ARTICLE IX

DISSOLUTION OF THE COMPANY

9.1      Dissolution of Operating Company. The existence of the Operating
Company shall continue until the first to occur of any of the following events
(an “Event of Termination”):

(a)      The election of the Managing Member to terminate the Operating Company.

 

-31-



--------------------------------------------------------------------------------

(b)      The last Business Day of the fiscal year of the Operating Company
(after the termination of the Investment Period) in which all Properties
acquired, or agreed to be acquired, by the Operating Company have been sold or
otherwise disposed of.

(c)      The entry of a decree of judicial dissolution pursuant to Section 702
of the LLC Law.

(d)      As provided in Section 4.1(a)(v).

9.2      Winding Up of Operating Company Affairs and Distribution of Assets.
Upon the occurrence of an Event of Termination, the Operating Company shall be
dissolved and the business of the Operating Company shall be wound up and the
assets of the business shall be liquidated reasonably promptly by the Managing
Member, acting as liquidating agent; provided, however, that if the Operating
Company is being dissolved and liquidated pursuant to Section 9.1(b) or (g),
then the Members may elect another Person to act as liquidating agent by
Non-Managing Member Majority-in-Interest Consent.

9.3      Distributions Upon Dissolution and Liquidation. As soon as practicable
after the effective date of the dissolution of the Operating Company, the
Operating Company’s assets shall be applied and distributed in the following
order:

(a)      Payment of debts and liabilities to creditors, including Members who
are creditors, to the extent permitted by Applicable Law other than liabilities
for distributions to Members;

(b)        Payment to Members or former Members in satisfaction of liabilities
for distributions previously declared but unpaid; and

(c)    Payment of any remaining assets as a distribution made in accordance with
Section 7.1(a).

Distributions to the Members pursuant to Sections 9.3(c) shall be made no later
than the end of the Operating Company’s taxable year (or, if later, within 90
days after the date of the liquidation of the Operating Company).

ARTICLE X

MISCELLANEOUS PROVISIONS

10.1      Notices. Any notice, payment demand, or communication required or
permitted to be given by any provision of this Agreement shall be deemed to have
been sufficiently given or served for all purposes if delivered personally to
the Managing Member and the Member or if sent by registered or certified mail,
postage and charges prepaid, addressed to the address of each Member as it
appears in the records of the Operating Company, or if sent by recognized
overnight courier.

10.2      Application of New York Law. This Agreement and the application and
interpretation thereof shall be governed exclusively by its terms and by the
internal laws of the

 

-32-



--------------------------------------------------------------------------------

State of New York without reference to conflict of laws principles other than
New York General Obligations Law Section 5-1401 and 5-1402.

10.3      Consent To Jurisdiction. EACH OF THE MEMBERS HEREBY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE WESTERN
DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN MONROE COUNTY,
NEW YORK FOR THE PURPOSE OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO
THE COMPANY OR THIS AGREEMENT. EACH OF THE MEMBERS IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND
ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM. EACH MEMBER CONSENTS TO THE SERVICE OF PROCESS IN ANY
SUCH PROCEEDING BY THE DELIVERY (BY OVERNIGHT COURIER) TO IT AT ITS ADDRESS TO
WHICH NOTICE IS REQUIRED TO BE GIVEN TO IT IN THIS AGREEMENT. EACH MEMBER
FURTHER AGREES THAT A FINAL JUDGMENT IN ANY SUCH PROCEEDING SHALL BE CONCLUSIVE
AND BINDING AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT
OR IN ANY OTHER MANNER PROVIDED BY LAW.

10.4      Waiver of Trial by Jury. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT OF TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM, ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY MATTER ARISING HEREUNDER.

10.5      Amendments to Agreement.

(a)      This Agreement may not be amended, modified, altered or restated,
except as expressly set forth in Section 5.1(a) and this Section 10.5.
Amendments to this Agreement may be proposed by the Managing Member. In the
event any proposed amendment requires the approval of any Non-Managing Members,
the Managing Member shall seek the written vote of the Members on the proposed
amendment or call a meeting to vote thereon and to transact any other business
that it may deem appropriate. For purposes of obtaining a written consent, the
Managing Member may require a response within a reasonable specified time, but
not less than 15 days, and failure to respond in such time period shall
constitute a consent with respect to the proposal; provided, that, an action
shall become effective at such time as requisite consents are received even if
prior to such specified time.

(b)      Notwithstanding the foregoing, the Managing Member shall have the power
without the consent of the Non-Managing Members, to amend this Agreement as may
be required to facilitate or implement any of the following purposes:

 

  (i)

to reflect the issuance of additional Membership Units or the admission,
substitution, termination or withdrawal of Members in accordance with this
Agreement.

 

-33-



--------------------------------------------------------------------------------

  (ii)

to reflect a change that is of an inconsequential nature and does not adversely
affect the Non-Managing Members in any material respect, or to cure any
ambiguity, correct or supplement any provision in this Agreement not
inconsistent with law or with other provisions;

 

  (iii)

to satisfy any requirements, conditions or guidelines contained in any order,
directive, opinion, ruling or regulation of a Federal or state agency or
contained in Federal or state law; and

 

  (iv)

to reflect such changes as are reasonably necessary for the Managing Member to
maintain its status as a REIT, including changes which may be necessitated due
to a change in applicable law (or an authoritative interpretation thereof) or a
ruling of the Internal Revenue Service.

The Managing Member will provide notice to the Non-Managing Members when any
action under this Section 10.5 is taken.

10.6      Severability. If any provision of this Agreement, or the application
thereof to any Person or any circumstance, is invalid or unenforceable, (a) a
suitable and equitable provision shall be substituted therefor in order to carry
out, so far as may be valid and enforceable, the intent and purpose of such
invalid or unenforceable provision and (b) the remainder of this Agreement and
the application of such provision to other persons, entities or circumstances
shall not be affected by such invalidity or unenforceability.

10.7      Successors. Subject to the limits on assignment contained herein, each
and all of the covenants, terms, provisions and agreements herein contained
shall be binding upon and inure to the benefit of the permitted successors,
heirs and assigns, of the Members.

10.8      Entire Agreement. This Agreement, the Articles of Organization and any
Subscription Agreements, each as amended or supplemented from time to time,
constitute the entire agreement among the parties hereto pertaining to the
subject matter hereof and supersede all prior agreements and understandings
pertaining thereto, including but not limited to the Original Operating
Agreement.

10.9      Power of Attorney. Each Member hereby constitutes and appoints the
Managing Member as such Member’s true and lawful agent and attorney-in-fact,
with full power of substitution, with full power and authority in such Member’s
name, place and stead to execute, acknowledge, deliver and file all such
documents which the Managing Member deems necessary or appropriate: (a) to
continue the existence or qualification of the Operating Company as a limited
liability company under the laws of any state or jurisdiction; (b) to reflect
amendments to this Agreement or the Articles of Organization made pursuant
hereto; or (c) to reflect the dissolution or liquidation of the Operating
Company pursuant to the terms hereof. The foregoing power of attorney is hereby
declared irrevocable and a power coupled with an interest and shall survive the
death or incapacity of any Member and shall extend to such Member’s successors
and assigns, heirs or representatives.

 

-34-



--------------------------------------------------------------------------------

10.10      Waiver of Action for Partition. Each of the Members irrevocably
waives any right that it may have to maintain any action for partition with
respect to any of the Operating Company’s assets.

10.11      Number and Gender. In interpreting this Agreement, the masculine
gender includes the feminine, the neuter shall include both the masculine and
feminine, the singular includes the plural, and the plural includes the singular
whenever the context so requires.

10.12      Counsel. Each Member hereby acknowledges and agrees that Nixon
Peabody LLP is acting as counsel to the Managing Member and some of the Related
Persons and, except as otherwise provided by law, does not represent or owe any
duty to any other Member or to the Members as a group.

10.13      Survival. Except as otherwise expressly provided herein, all
indemnities and reimbursement obligations made pursuant to this Agreement shall
survive dissolution and liquidation of the Operating Company until expiration of
the longest applicable statute of limitations (including extensions and waivers)
with respect to the matter for which a party would be entitled to be indemnified
or reimbursed, as the case may be.

10.14      Ownership and Use of Name. Upon termination of the Operating Company,
the entire right, title and interest in and to the name of the Operating Company
and the goodwill attached thereto shall, without requiring any compensation to
the Operating Company or to any Member, be assigned to the Managing Member or to
such other Person as shall be designated by the Managing Member.

[Signature page follows]

 

-35-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement in multiple
counterparts as of the day and in the year first above written, and each of such
counterparts, when taken together, shall constitute one and the same instrument.

 

ORIGINAL MEMBERS:    BROADSTONE VENTURES, LLC    By:      /s/ Robert C.
Tait                                                Robert C. Tait, President   
KNOLLWOOD VENTURES, INC.    By:      /s/ Norman P. Leenhouts                    
               Norman P. Leenhouts, President    BOX TREE ASSETS LLC   
By:      /s/ Robert C. Tait                                   
            Robert C. Tait, Authorized Member    /s/ Nelson B.
Leenhouts                            Nelson B. Leenhouts MANAGING MEMBER:   
BROADSTONE NET LEASE, INC.    By:      /s/ Amy L.
Tait                                                                 Amy L.
Tait, Chief Executive Officer and Secretary OPERATING COMPANY:    BROADSTONE NET
LEASE, LLC    By:      Broadstone Net Lease, Inc.                Its Managing
Member                 By:      /s/ Robert C.
Tait                                                                 Robert C.
Tait, President